Citation Nr: 0118077	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  95-29 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from December 27, 1993 through 
January 11, 1994, at S.A. Medical Center in Fresno, 
California.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to June 
1952.  The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 administrative decision by 
Department of Veterans Affairs (VA) medical center (VAMC), in 
Fresno, California.  The appellant filed a timely notice of 
disagreement in May 1994.  The VAMC issued a statement of the 
case in September 1994, which was followed by the appellant's 
timely filing of a substantive appeal. 


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable adjudication of the issue on appeal.

2.  In June 1997, the appellant filed an informal claim for 
dependency indemnity compensation, alleging that the 
veteran's death resulted from VA hospitalization or medical 
treatment. 

3.  By hearing officer decision dated in September 1999, 
dependency and indemnity compensation was granted; the 
hearing officer found that, it is as likely as not, the 
failure of VAMC Fresno physicians to prescribe 
antihypertensive medication caused or materially contributed 
to the veteran's cause of death.

4.  On December 27, 1993, the veteran was hospitalized at 
S.A. Medical Center, a private facility, on an emergent 
basis; VA did not give prior authorization for the 
hospitalization.

5.  The veteran died in January 1994 in S.A. Medical Center, 
a private facility; the immediate cause of death was 
intracerebral hemorrhage due to chronic renal failure due to 
hypertension.

6.  S.A. Medical Center contacted VAMC Fresno on several 
occasions regarding a possible transfer of the veteran to a 
VA facility; VA denied the transfer based on the veteran's 
optional status and his medical need for a ventilator.


CONCLUSION OF LAW

Payment or reimbursement of medical expenses incurred from 
December 27, 1993, through January 11, 1994, at S.A. Medical 
Center, Fresno, California, is authorized.  38 U.S.C.A. 
§§ 1710, 1728, 5107, 7103 (West 1991 & Supp. 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran presented to the Fresno VAMC on December 7, 1993, 
and was admitted with admission diagnoses of hepatic 
encephalopathy at baseline mental status, dehydration 
hypernatremia, and chronic renal insufficiency.  The 
veteran's past medical history included amyloidosis, chronic 
renal failure, anemia secondary to chronic renal failure, 
status post respiratory failure, status post aspiration 
pneumonia, nephrotic syndrome secondary to amyloidosis, 
hypertension, thrombocytopenia, alcoholic liver disease with 
coagulopathy, cirrhosis, multiple urinary tract infections 
and mental status change with VA hospitalizations in August 
1993 and October 1993.  Right after admission, the veteran 
was treated with lactulose for his encephalopathy, IV fluids 
for his dehydration, and Amphojel for his increased 
phosphate.  The veteran's BUN (blood urea nitrogen) and 
creatinine were followed up for treatment of chronic renal 
failure.  During the hospitalization, the veteran's ammonia 
level varied from 60 to 135; mental status did not correlate 
well with the ammonia level.  Lactulose was maintained at 60 
cubic centimeters (cc) by mouth, four times daily.  After the 
veteran's mental status had stabilized the Lactulose was 
decreased to 50 cc by mouth four times daily.  The veteran's 
metabolic acidosis was treated with Shohl's solution.  The 
initial dosage was 60 cc by mouth four times daily and was 
reduced to 40 cc because of high sodium in Shohl's solution 
and due to the veteran's hyponatremia.  The laboratory 
results on the day of discharge demonstrated a white count of 
6.9, hemoglobin at 7.2, hemocrit at 21.7, platelets at 45, 
sodium at 150, potassium at 4.7, chloride at 118, bicarb at 
13, BUN at 53, creatinine at 7.2, glucose at 143, phosphate 
at 2.9, calcium at 8.1, magnesium at 3.0, total protein at 
4.7, albumin at 2.1, alkaline phosphate at 151, and lactic 
dehydrogenase at 646.  The veteran and the appellant 
requested that he be released for Christmas.  The primary 
physician thought that a discharge at that point was a high-
risk, but agreed to the release for humanitarian reasons.  A 
follow-up visit at the Medicine Resident Clinic was scheduled 
for one week after discharge.  The veteran and appellant were 
instructed to return to the hospital if the mental status 
changes or if he experiences severe nausea, vomiting, 
diarrhea or any medical symptoms or problems.  The veteran 
was discharged on December 23, 1993.

On December 27, 1993, the veteran was brought to the S.A. 
Medical Center emergency room after being "unarousable" 
throughout the day.  Family members were unable to arouse the 
veteran at 9:00 a.m. that morning; his breathing became 
labored at about 5:00 p.m.  and paramedics were called.  When 
they arrived, paramedics found the veteran had a Glasgow coma 
scale of 3, blood pressure of 210/100, respiratory rate of 
16, and a pulse of 80.  In the emergency room, the veteran 
had a Glasgow coma scale of 3.  He was intubated for airway 
protection.  An urgent head CT was performed, which revealed 
a large intracerebral hemorrhage.  A neurology consultation 
was performed in the emergency room, which demonstrated that 
the veteran was a very poor surgical candidate because of his 
multiple medical problems, including liver failure, renal 
failure, hepatic coagulopathy, and dysfunctional platelets 
from renal failure.  It was discussed with the veteran's 
family members that he had minimal neurologic function and 
had essentially a zero prognosis, from a neurological 
standpoint, for any meaningful recovery.  The family 
requested a second opinion, which was performed and was in 
agreement that neurosurgery was not indicated.  After further 
discussion with the family, they continued to request 
aggressive therapy.  For this reason, the patient was 
admitted to the intensive care unit and was treated 
aggressively.  His admitting diagnoses were acute massive 
intracerebral hemorrhage, chronic hepatic insufficiency due 
to alcohol-induced cirrhosis, chronic renal failure-most 
likely due to uncontrolled hypertension, labile hypertension, 
bacteriuria and pyuria, and abnormal electrocardiogram with 
first degree AV block.  Contacts with the VA for transfer of 
the veteran to a VA facility were made on January 3, 4 and 5, 
1994.  On January 10, 1994, an electroencephalogram was 
interpreted to show no discernible brain activity.  The 
interpreting neurologist concluded that the patient fulfilled 
the criteria for cerebral death.  On January 11, 1994, the 
ventilator was discontinued and the veteran expired.

In October 1997, the appellant testified before a panel at 
the VAMC, Fresno, California.  The pertinent testimony 
describes the events that lead to the veteran's final 
hospitalization in a private facility.  The appellant stated, 
"On December 27, 1993, this was when my husband was at home, 
I couldn't rouse him from sleep, and so I called 911...the 
paramedics informed me at that time that the VA hospital did 
not have an emergency facility that was capable of handling 
my husband's situation, and so they transported him to S.A.  
And I was told by the doctors at S.A. that "D" (the 
veteran) had suffered a massive cerebral hemorrhage..."

The appellant, at a local hearing in June 1999, testified 
regarding the events that lead to the veteran's discharge 
from the VAMC and his admission to S.A. Medical Center.  She 
testified, in pertinent part, as follows:

A few days before Christmas, D and I discussed with Dr. F 
whether D could come home for the holiday.  (Transcript (T.) 
at pg. 2).  Dr. F. and I discussed the fact that D was 
seriously ill, but I left it up to the doctor to decide 
whether D could be released.  (T. at pg. 3).  I do not recall 
any release instructions.  (T. at pg. 4).  D.'s mental status 
did not change; he was sick and sometimes irritable, but 
there was no change until the morning of December 27th.  (T. 
at pg. 4).  D had no severe nausea, vomiting or diarrhea 
different than usual.  (T. at pg. 5).  Because D was sick, 
both of us had not slept well the night before.  (T. at pg. 
5).  I got him up and made him breakfast.  (T. at pg. 5).  
After breakfast he wanted to lie down so I took him to the 
bedroom and helped him into bed.  (T. at pg. 5).  He went to 
sleep.  (T. at pg. 5).  I tried to wake him at around eleven 
o'clock to give him medication, but he would not wake up.  
(T. at pg. 5).  I thought he was just catching up on sleep we 
had both missed so I let him sleep.  (T. at pg. 5).  I 
checked in on him occasionally.  (T. at pg. 5).  D had been 
unresponsive with the nurses before in the hospital and would 
not respond until his friend J came.  (T. at pg. 5).  J was 
able to get him going again, so I thought of calling J since 
D was not waking.  (T. at pg. 5).  When J came over around 
five o'clock, he told me to call a doctor.  (T. at pg. 6).  I 
figured he was extremely tired and at times when you woke him 
up, he was irritable and upset.  (T. at pg. 6).


II.  Analysis

Legislation providing for medical treatment benefits to 
veterans contemplates that government facilities that are 
especially maintained for that purpose, at considerable 
expense, shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703 (West 1991 & Supp. 2000).  However, there 
are regulatory criteria that permit VA to assume financial 
responsibility for medical expenses incurred by veterans at 
private facilities under certain circumstances.  For 
instance, VA reimbursement for private medical care expenses 
may be granted, subject to other requirements, if prior 
authorization for private medical treatment in question is 
obtained from VA.  38 C.F.R. § 17.54 (West 1991 & Supp. 
2000).

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Such 
reimbursement is available only where:

(1) such care or services were rendered in a medical 
emergency of such nature 
that delay would have been hazardous to life or health;

(2) such care or services were rendered to a veteran in need 
thereof
	
A) for an adjudicated service-connected disability,

	(B) for a non-service-connected disability associated 
with and held to be 
aggravating a service-connected disability,

	(C) for any disability of a veteran who has a total 
disability permanent in 
nature from a service-connected disability, or

	(D) for any illness, injury, or dental condition in the 
case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in 
section 3101(9) of this title), and (ii) is medically 
determined to have been in 
need of care or treatment .... ; and

(3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to 
use them beforehand would not have been reasonable, sound, 
wise, or practical.  
38 U.S.C.A. 1728(a).

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must 
be satisfied.  See Malone v. Gober, 10 Vet. App. 539, 542 
(emphasis added), citing to Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The initial criterion for reimbursement or payment of the 
expenses at issue is that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health.  The Court 
has defined an emergency as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994); 38 
C.F.R. § 17.120; Malone v. Gober, op. cit. 

Compensation claims shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).
 
A review of the record reveals that the veteran's medical 
condition was emergent at the time that he presented to S.A. 
Medical Center.  When the paramedics arrived, the veteran was 
already comatose and his breathing was labored.  Other 
indications that the situation was emergent include the 
performance of an "urgent" CT scan in the emergency room 
and the admitting diagnoses of acute massive intracerebral 
hemorrhage, chronic hepatic insufficiency, and chronic renal 
failure.  The second criterion of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 is met through the grant of the 
appellant's § 1151 claim for the treatment rendered to the 
veteran in December 1993, wherein the intracerebral 
hemorrhage is treated as if service-connected.  The appellant 
testified that she requested that the paramedics transport 
the veteran to VAMC Reno, but the paramedics informed her 
that transfer to a VA facility was not possible because they 
did not have the emergency facilities to address the 
veteran's situation.  The appellant's testimony, in this 
regard, is corroborated by continuing care progress notes 
that record subsequent contacts with VA.  These notes reflect 
that the VA was unable to take an "optional" patient that 
needed long-term ventilator care.  In light of the 
appellant's testimony and the hospital progress notes, which 
indicate the unavailability of VA facilities, and due to the 
veteran's emergent condition, the Board finds that VA 
facilities were not feasibly available and an attempt to use 
them beforehand would not have been reasonable, sound, wise 
or practical.  Accordingly, the Board finds that the 
appellant is entitled to payment or reimbursement of the 
hospitalization expenses at S.A. Medical Center from December 
27, 1993, to January 11, 1994.


ORDER

Payment or reimbursement expenses for medical expenses 
incurred from December 27, 1993, through January 11, 1994, at 
S.A. Medical Center, Fresno, California, is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

